Citation Nr: 1727319	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-48 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen service connection a cervical spine disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a left foot hallux valgus.

5.  Entitlement to service connection for a right foot hallux valgus.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a right shoulder disability as secondary to the service-connected left shoulder disability.

10.  Entitlement to service connection for a residual scar post-operative right shoulder rotator cuff repair (claimed as due to the right shoulder disability).

11.  Entitlement to service connection for radiculopathy of the upper extremities.

12.  Entitlement to service connection for neuropathy of the lower extremities.

13.  Entitlement to service connection for a skin disability, including mild tinea ungium involving the left first fingernail, including presumptively as a qualifying chronic disability, including due to undiagnosed illness.

14.  Entitlement to service connection for headaches, including presumptively as a qualifying chronic disability, including due to undiagnosed illness.

15.  Entitlement to service connection for a bilateral ankle disability, including mild enthesopathic changes of the ankles.

16.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected residual scars status post left shoulder arthroscopy and status post left knee arthroscopy.

17.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected left shoulder rotator cuff tear.  

18.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic sinusitis.  

19.  Entitlement to an initial disability rating in excess of 0 percent for service-connected allergic rhinitis.  

20.  Entitlement to an initial disability rating in excess of 0 percent for service-connected gastroesophageal reflux disease (GERD).

21.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence after the right rotator cuff repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from December 1985 to June 1986, from October 2003 to July 2004, and from November 2006 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, June 2011, May 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

On the October 2014 VA Form 9, the Veteran requested a videoconference Board hearing in connection with the appeal.  A Board hearing has not yet been scheduled; therefore, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2016).  Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

